THE COURT.
Defendant prosecutes this appeal from a judgment and order denying his motion for a new trial, he having been convicted of the crime of grand larceny in stealing a horse.
Errors are insisted upon in the overruling by the court of objections to certain questions asked the defendant upon cross-examination by the district attorney, when the defendant was testifying in his own behalf. These questions were asked for the purpose of laying a foundation in order that the defendant might be impeached by showing that he had made inconsistent statements at other times. It has been held often that when a party attempts to impeach a witness in this way the witness is entitled to have the time, place, and parties present, specified with particularity in order that he may answer with a recollection refreshed as to the conditions surrounding him'at the time it is *374claimed the statements were made. This is a salutary rule of law, and should he followed in all cases. It is now claimed that the questions addressed to the witness, as bearing upon the place where and the parties present when the statements were made, tended to show the defendant guilty of another offense. If the question or questions were asked in bad faith—that is, were asked simply to get before the jury the imputation that defendant had been arrested upon a previous occasion for some other offense— then, certainly, the practice was most reprehensible. But we see nothing to indicate such a purpose; and in view of the rule of law to which we have alluded, and which is a rule of law favorable to the witness, and strictly enforced in his behalf, we cannot say there was. reversible error in the ruling of the court in allowing the questions. The same suggestions apply to the objections made to the testimony of the sheriff, who subsequently took the witness stand and testified to the inconsistent statements made by the defendant.
For the foregoing reasons the judgment and order are affirmed.